Donlon, Judge:
Prior submission of this ease having been set aside, the protest herein was amended and the case resubmitted on November 19,1965, on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule, which is incorporated herein:
That the following items, wherever they appear on the invoices accompanying the entry covered by the protest enumerated in the attached Schedule of Oases, were invoiced and appraised at the following unit values, and assessed with duty at the following rates:
Item number Description Invoices and appraised value Rate of duty assessed
86/7517 Noel Set $0.29 per set 25% ad valorem and 10 cents per dozen pieces under Par. 211, Tariff Act of 1930 as modified.
86/7544 Set of 4, 7}i" Plate $0.69 per set 60% ad valorem and 10 cents per dozen pieces under Par. 212, Tariff Act of 1930 as modified.
86/7545 Set of 4, 10" Plate $1.21 per set 60% ad valorem and 10 cents per dozen pieces under Par. 212, Tariff Act of 1930 as modified.
*520That the liquidation was not based upon said appraised values as set forth hereinabove. That on liquidation of the entry, duty was incorrectly assessed on Item 86/7517 on a value of $0,384 per set, on Item 86/7544 on a value of $0.92 per set, and on Item 86/7545 on a value of $1.61 per set. That the values on which duty was assessed on liquidation were higher than the appraised values, and that as a result, excessive duties were assessed on liquidation of the entry.
That this protest may be deemed submitted on this stipulation and the record thus made.
Accepting this stipulation as an agreed statement of facts and on authority of Gerhard & Hey Co., Inc. v. United States, 38 Cust. Ct. 500, Abstract 60751, the protest claim that the liquidation at values other than the final appraised values is erroneous is sustained as to item Nos. 86/7517, 86/7544, and 86/7545 on the invoice of the entry in this protest.
As to all other claims and all other item merchandise, the protest is overruled.
Judgment will be entered accordingly.